EFFRON, Judge
(concurring):
I concur in the majority opinion remanding this ease for the Court of Criminal Appeals *31to address specifically the extent, if any, of Captain Salinas’ particular participation in the appellate review of this case. On remand, it is important that the court below address this issue in a manner that sets forth fully the rationale for its disposition of the underlying substantive issue in this case — the alleged ineffective representation of trial defense counsel. The consequences of Captain Salinas’ role at the Court of Criminal Appeals might vary significantly, depending on whether that court viewed this matter as an issue involving the personal and professional credibility of Captain Salmas or whether that court determined that the issue of ineffective assistance could be addressed without regard to the credibility of Captain Salmas.